Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 28 August 2008 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. No amendments have been proposed, so the agenda is adopted.
(DE) Mr President, looking at the agenda and assuming that the debate on Georgia takes place today, we do not have any specific requests. However, if there are delays and the sitting overruns, with the result that the debate on Georgia cannot take place until tomorrow, then we would move that the debate on the social package be postponed until the September II part-session for, in my view, it will be impossible for us to debate the social package and Georgia in a single morning. I just wanted to give the House advance notice, as it were.
Thank you, Mr Swoboda. There was no interpretation, I believe, particularly into English, if I have identified the colleagues concerned correctly. Let me repeat what Mr Swoboda has just said. Mr Swoboda said that, if the debate on today's Summit does not take place today but happens tomorrow, the debate on the social package should then be postponed until the September II part-session, as the time allocated for this debate will then be taken up talking about today's Summit. That is as I understand it. Do we agree on that? It seems we do. That brings us to the one-minute speeches on important political issues under Rule 144 of the Rules of Procedure.